Citation Nr: 0832280	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  03-34 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether or not the appellant's spouse meets the criteria of 
"veteran" for the purposes of entitlement to VA benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 2003 decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
appellant is seeking VA benefits as a widow of an individual 
who died in March 1983.  The appellant testified at a 
personal hearing at the RO in January 2004.  The Board 
previously denied the appellant's claim in March 2005, and 
the appellant appealed to the United States Court of Appeals 
for Veterans Claims (Court).  The appellant's representative 
before the Court and the VA Office of General Counsel filed a 
Joint Motion for Remand which was granted in a June 2006 
Order by the Court.  The Board remanded this case for further 
development in December 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's December 2006 remand noted that in the Joint 
Motion for Remand, which was granted in June 2006, the 
parties agreed that the appellant had not received sufficient 
notice concerning establishing eligibility for VA benefits.  
Specifically, the Joint Motion indicated that VA failed to 
advise the appellant of the types of documents necessary to 
verify status as a "veteran."  Thus, the Board directed the 
RO to send additional notice notifying the appellant of all 
the applicable rules and regulations for establishing 
eligibility to VA benefits.  The Board observes that the RO 
sent notices to the appellant in January 2007 and August 
2007.  While these notices listed the types of evidence that 
may be used to show qualifying service, the notices failed to 
clearly explain the requirements for establishing eligibility 
pursuant to 38 C.F.R. § 3.203 (2007) and the reasons why the 
evidence the appellant had submitted thus far was not 
adequate for purposes of showing qualifying service.  Thus, 
in order to comply with the Board's December 2006, additional 
notice must be furnished to the appellant clearly explaining 
the requirements for establishing eligibility pursuant to 38 
C.F.R. § 3.203 (2007) and the reasons why the evidence the 
appellant had submitted thus far was not adequate for 
purposes of showing qualifying service.  See Stegall v. West, 
11 Vet.App. 268 (1998).
 
Moreover, the December 2006 remand also noted that the Joint 
Motion for Remand indicated that even though the appellant 
raised the issue in several statements, the RO never 
addressed the possibility of the appellant's husband's 
records being destroyed in the 1973 fire at the National 
Personnel Records Center (NPRC) or offered assistance in 
obtaining any such records.  Further, the Joint Motion for 
Remand also found that VA did not sufficiently discuss all 
the evidence submitted by the appellant and how the 
applicable regulations applied to this evidence.  Under the 
circumstances, the Board found that additional development 
was appropriate to ensure an accurate record upon which to 
base appellate review in keeping with the Joint Motion for 
Remand.  As part of the additional development, the Board 
directed the RO to request all service medical records for 
the appellant's deceased husband from the NPRC.  However, it 
does not appear that the RO has requested the service medical 
records.  The record appears to indicate that the RO did not 
request the records because the appellant failed to submit a 
NA Form 13075.  However, the Board is unaware of any 
requirement for authorization from the appellant to request 
service medical records.  Moreover, according to the January 
2007 and August 2007 notices, the RO was primarily requesting 
this form in order to verify service, not request service 
medical records.  Thus, in order to fully comply with the 
Board remand, the RO should request the veteran's service 
medical records.  See Stegall.  

Finally, in view of the need to return the case for the 
actions outlines above, the Board believes it appropriate to 
direct a request for a current certification of the veteran's 
service from NPRC.  

While the Board regrets further delaying appellate review, it 
is bound by the findings of the Joint Motion for Remand.  
Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the appellant 
with an appropriate notice clearly 
explaining the requirements for 
establishing eligibility pursuant to 38 
C.F.R. § 3.203 (2007) and the reasons why 
the evidence the appellant has submitted 
thus far was not adequate for purposes of 
showing qualifying service.

2.  The RO should request all service 
medical records associated with the 
appellant's deceased husband from the 
National Personnel Records Center (NPRC).  
The RO should also request that the NPRC 
verify the veteran's service.  Copies of 
service records and associated documents 
submitted by the appellant should 
accompany the request.  

3.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefit 
sought on appeal is not granted, the 
appellant should be provided with a 
supplemental statement of the case (SSOC) 
and afforded the appropriate opportunity 
to respond thereto.  The SSOC should 
specifically address all the evidence 
submitted by the appellant, to include 
her assertions that the veteran's service 
medical records were destroyed in a fire 
and how the applicable regulations apply 
to this evidence.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


